361 U.S. 801
80 S. Ct. 42
4 L. Ed. 2d 53
The ATLANTIC REFINING COMPANY, Cities Service Production  Company, Continental Oil Company, et al., petitioners,v.PUBLIC SERVICE COMMISSION OF THE STATE OF NEW YORK,  Long Island Lighting Company, et al.
No. 518.

1
TENNESSEE GAS TRANSMISSION COMPANY, petitioner,


2
v.


3
PUBLIC SERVICE COMMISSION OF THE STATE OF NEW YORK,

Long Island Lighting Company, et al.

4
No. 536.

Supreme Court of the United States

5
October Term, 1958.


6
October Term, 1958.

October 12, 1959

7
Messrs. David K. Kadane and Bertram D. Moll, for respondent-movant Long Island Lighting Co.


8
Messrs. William C. Braden, Harry S. Littman and Jack Werner, for petitioner Tennessee Gas Transmission Co.


9
The motion of Long Island Lighting Company to recall and amend the judgment is denied.